PER CURIAM.
We affirm appellant’s conviction and sentence for one count of driving with license suspended causing serious bodily injury or death and for one count of leaving the scene of an accident with injuries. However, we find that appellant’s conviction for leaving the scene of an accident involving property damage must be vacated. Turner v. State, 901 So.2d 233 (Fla. 5th DCA 2005); Hardy v. State, 705 So.2d 979 (Fla. 4th DCA 1998); Hoag v. State, 511 So.2d 401 (Fla. 5th DCA 1987).
AFFIRMED, in part; REVERSED, in part; Judgment and Sentence VACATED as to the Offense of Leaving the Scene of an Accident Involving Property Damage.
PLEUS, C.J., MONACO and EVANDER, JJ., concur.